DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: amendment filed on 03/01/2021.  This action is made final.
3.	Claims 1, 3, 5-13, 15-20 and 23-25 have been amended. Claims 26-27 have been added. Claims 1-27 are pending in the case.  Claims 1, 24 and 25 are independent claims.  

Priority
4.	Acknowledgment is made of applicant's claim for provisional priority 62/822966 filed on 03/24/2019 and 62/855867 filed on 05/31/2019.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 3/11/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
6.	Applicant's arguments filed on 03/01/2021 have been considered but are moot in view of new ground of rejection as newly cited sections from Christi as presented below.
In response to the amended independent claim 1 (also applied to independent claims 24-25):
In response to the applicant’s argument for the amended independent claim 1 that the new amended limitation of “displaying, via the display device, content accessible via a first application associated with the first application icon” is not taught by Christi-Celik-Young (see Applicant’s argument on the pages 16-17), the newly amended claim 1 is now rejected by new cited sections in Christie with Celik and Young. 
The arguments are moot because the Applicant didn’t argument the overall teaching of Christi and the arguments do not apply to the new cited sections of Christie being used in the current rejection.
In response to dependent claims:


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-6, 8, 10-13, 15-17 and 24-25 are rejected under 35 U.S.C. 103(a) as being patentable over Christie et al. (US Patent 9532111; pub date: 12/27/2016) (hereinafter Christie) in view of Celik et al. (US PGPUB 2004/0090463; pub date: 5/13/2004) (hereinafter Celik), further in view of Young et al. (US PGPUB 2013/0332960; pub date: 12/12/2013) (hereinafter Young). 

As to claims 1, 24 and 25, Christie teaches a method comprising: at an electronic device in communication with a display device and one or more input devices (see Fig. 13 and column 14 line 34 to column 15, line 15, mobile device 1360 and set-box 1300; see Fig. 82 and column 41, line 34 to column 44, line 11, display device; input from a remote control device 8239; network 8284): 
displaying, via the display device, a home user interface for the electronic device that includes a first set of application icons and a second set of application icons, wherein the first set of application icons is included in a first region of the home user interface and the second set of application icons is included in a second region of the home user interface 
(as first example, see Figs. 22-23 and column 22, lines 11-36. showing icons in different regions, such as “Favorite Channels” as a first and top region, “My Shows” as a second region; similarly, 
as second example, see Figs. 34-35 and column 27, lines 26-36, displaying icons in different regions, such as “On Now” as a first and top region, “Featured” as a second region and “My TV Shows” as a third region; 
these icons are displayed on a home user interface with an image displayed underneath for the current focused icon, e.g., as icon 2210 in Fig. 22, icon 2310 in Fig. 23, icon 3450 in Fig. 34, and icon 3500 in Fig. 35); 
while displaying the home user interface for the electronic device in which a respective application icon has a current focus, receiving, via the one or more input devices, an indication of a directional input in a respective direction 
(as a first example, see Figs. 22-23 and column 22, lines 11-36, e.g., using a right directional input, moves the focus from icon 2210 in Fig. 22 to icon 2320 in Fig. 23 while both icons are on the first and top region; 
similarly the focus can be navigated to different directions; e.g.,
as shown in Figs. 34-35, that the focus is moved from the icon 3450 in Fig. 34 to the icon 3500 in Fig. 35 in the second region of “Featured”,  while the focus is in the second region, an up directional input would move the focus to the first and top region of “On Now” and a down directional input would move the focus to the third region of “My TV Shows”
above examples showing that the directional input could be right, left, up and down directions depending where is the focus icon); and 
in response to receiving the indication of the directional input in the respective direction 
(as a first example, see Figs. 22-23 and column 22, lines 11-36, e.g., using a right directional input, moves the focus from icon 2210 in Fig. 22 to icon 2320 in Fig. 23 while both icons are on the first and top region; 
similarly the focus can be navigated to different directions; e.g.,
as shown in Figs. 34-35, that the focus is moved from the icon 3450 in Fig. 34 to the icon 3500 in Fig. 35 in the second region of “Featured”,  while the focus is in the second region, an up directional input would move the focus to the first and top region of “On Now” and a down directional input would move the focus to the third region of “My TV Shows”
above examples showing that the directional input could be right, left, up and down directions depending where is the focus icon); 
in accordance with a determination that the respective application icon is a second application icon in the second set of application icons, moving the current focus from the second application icon to another application icon while maintaining display of the home user interface 
(as a first example, see Figs. 22-23 and column 22, lines 11-36, e.g., using a right directional input, moves the focus from icon 2210 in Fig. 22 to icon 2320 in Fig. 23 while both icons are on the first and top region; 
similarly the focus can be navigated to different directions; e.g.,
as shown in Figs. 34-35, that the focus is moved from the icon 3450 in Fig. 34 to the icon 3500 in Fig. 35 in the second region of “Featured”,  while the focus is in the second region, an up directional input would move the focus to the first and top region of “On Now” and a down directional input would move the focus to the third region of “My TV Shows”
above examples showing that the directional input could be right, left, up and down directions depending where is the focus icon;
in both cases, the home user interface is maintained).

Christi teaches a directional focus navigation as set forth above.  
Christi does not expressively describe the process of conducting a directional focus navigation to move focus from one icon to another one and what happens to the focused icon when a vertical directional input is received.

In the same field of endeavor of providing directional focus navigation, Celik teaches a directional focus navigation based on the GUI elements’ display location (see Title and Abstract, A rendering engine that supports directional focus navigation, in response to a directional input, shifts the focus to an appropriate focusable element; The rendering engine selects the most appropriate candidate focusable element based on each candidate element's display location in relation to the display location of the element that currently has focus). 
Celik teaches the process of how to move focus from one item to another one with directional navigation (
see [0008] Directional focus navigation is described. A browser or other rendering engine that supports directional focus navigation determines focusable elements that are candidates to receive focus based on a directional input and a display layout of the focusable elements. After candidate focusable elements are identified, the rendering engine determines the most appropriate candidate, and moves the focus to that element; 
For example, see Figs. 1a-1b and [0028]-[0042]; in Fig. 1a, steps 104 to 108 showing if a focusable element can be identified to get focus; step 112 to check if a focusable element exists, if not, go to Fig. 1b, showing that in step 126, checking if a parent item exists, if not [meaning no focusable element can be identified since this is the last element can be reached], “leave focus as is” in step 128; however, in steps 130-134, if in step 126 that a parent element exists, and a focusable element in the parent element can be identified, then set the focus for the identified element in the parent element; 
Celik states ”at block 126 the browser determines whether the document associated with currently focused element is a child document associated with another parent document. If the browser determines that there is not a parent document (the "No" branch from block 126), then at block 128, the method terminates with the focus remaining on the currently focused element. On the other hand, if the browser determines that there is a parent document (the "Yes" branch from block 126), then the method continues at block 130. [0040] At block 130 the browser determines whether there are focusable elements within the viewable area of the parent document that are appropriate based on the display location of the elements in relation to the display location of the element with the current focus based on the direction indicated by the directional input. If there are no appropriate focusable elements within the viewable area of the parent (the "No" branch from block 130), then at block 132 the browser sets the focus to the parent document. On the other hand, if there is at least one appropriate focusable element within the viewable area of the parent document (the "Yes" branch from block 130), the method continues at block 134”;
see [0110]-[0171] and Figs. 3-4, as a detailed process of identifying a focusable element with a viewable content hierarchical tree structure; for a vertical focus navigation of an up/ down directional input (Fig. 3 and [0110]-[0149]) and an up/down directional input (Fig. 4 and [0156]-[0171] and [0201]-[0211]) as different examples; therefore if an icon is in the second region, such as in Fig. 3, with a down directional input, item 310 will get the focus from the current focused item 312 in the second region). 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi and Celik before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi to include the feature of providing detailed process of conducting a directional focus navigation taught by Celik to identify a focusable element for a viewable content.  One would have been motivated to make such a combination because providing the feature of providing detailed process of conducting a directional focus navigation to identify a focusable element for a viewable content would have been obtained by Celik (see Title and Abstract; see [0008]; see Figs. 1a-1b and [0028]-[0042]; see [0110]-[0171] and Figs. 3-4).

Christi suggests,
in accordance with a determination that the respective application icon is a first application icon in the first set of application icons: ceasing display of the home user interface; and displaying, via the display device, content accessible via a first application associated with the first application icon 
(assuming in Fig. 34 while the current focus is on icon 3450 in the first and top region; an up directional input is received, since there is no icons above the “On Now” region, the focus is reasonably interpreted to stay at icon 3450, and in column 28, lines 64 to column 29, line 44 and Fig. 41, Christi teaches that “For example, a viewer with a remote control may be able to provide a first indication (e.g. an upward swipe on a touch pad) to indicate immediate play of the episode is desired”; therefore, a swipe up directional input would display the icon content; Fig. 19 and Fig. 43 are couple examples of displaying a full screen content without home user interface as “ceasing display of the home user interface”;
For the limitation of “displaying, via the display device, content accessible via a first application associated with the first application icon”, 
see column 9, lines 42-48, the system and its interface may be used to allow a user to browse and select non-video content such as music or audio content including podcasts that may be presented or played back using the audio output capabilities of the system, or applications that may execute with content displayed on a television such as interactive games;
see column 33, lines 8-31 and Fig. 57, showing “Apps” for displaying a set of other applications icons; For example a game app 5750 is shown in the embodiment. Such game apps may be playable by a single person, may be playable with other viewer's, may be playable with other's via an Internet connection, or otherwise. In some embodiments, particular apps may be promoted to the side bar for easy access. All such embodiments are contemplated, thus, the game icon 5750 for the user to access content accessible via the game application icon).

Christi does not expressively teach “ceasing display of the home user interface” and displaying the content in full screen using a directional input, even Christi implies and suggests as set forth above.
In the same field of endeavor of providing focus navigation, Young (combining with Christi) suggests and teaches “in accordance with a determination that the respective application icon is a first application icon in the first set of application icons: ceasing display of the home user interface; and displaying, via the display device, content accessible via a first application with the first application icon by displaying the content in a full screen using a directional input (
see Young, [0007] and [0040], The playback level displays the current full screen video without overlaid controls; see Fig. 2, [0045]-[0046], in [0045], The playback level 213 plays the current video in full screen without any overlaid controls [and home user interface]; in [0046], The user switches (equivalently, moves the focus) between the various levels by utilizing the up and down inputs (generally, vertical inputs) of a directional input device. For example, if currently at the playback level 212, an up input would result in switching to the search level 211, while a down input would result in switching to the playback level 213. In a similar manner, a user can switch between all of the levels listed in column 1 201 through use of up and down inputs; see Fig. 3 and [0052] displaying full screen by using down directional input; see Fig. 6 and [0056] showing a full screen display without home user interface;
For the limitation of “displaying, via the display device, content accessible via a first application associated with the first application icon”, 
see Christi, column 9, lines 42-48, the system and its interface may be used to allow a user to browse and select non-video content such as music or audio content including podcasts that may be presented or played back using the audio output capabilities of the system, or applications that may execute with content displayed on a television such as interactive games;
see Christi, column 33, lines 8-31 and Fig. 57, showing “Apps” for displaying a set of other applications icons; For example a game app 5750 is shown in the embodiment. Such game apps may be playable by a single person, may be playable with other viewer's, may be playable with other's via an Internet connection, or otherwise. In some embodiments, particular apps may be promoted to the side bar for easy access. All such embodiments are contemplated, thus, the game icon 5750 for the user to access content accessible via the game application icon).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi-Celik and Young before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi-Celik to include the feature of providing a full screen view using a directional input taught by Young to allow a full screen to be displayed with an intuitive directional user input.  One would have been motivated to make such a combination because providing the feature of providing a full screen view using a directional input would have been obtained by Young (see [0007] and [0040]; see Fig. 2, [0045]-[0046]; see Fig. 3 and [0052]; see Fig. 6 and [0056]).

As to claim 2, Christi-Celik-Young teaches further comprising: while the first application icon is in the second region of the home user interface and has the current focus, receiving, via the one or more input devices, an indication of a second directional input in the respective direction; and in response to receiving the indication of the second directional input in the respective direction:   moving the current focus from the first application icon to another application icon while maintaining display of the home user interface without displaying content corresponding to the first application icon (
see Christi, as a first example, see Figs. 22-23 and column 22, lines 11-36, e.g., using a right directional input, moves the focus from icon 2210 in Fig. 22 to icon 2320 in Fig. 23 while both icons are on the first and top region; similarly the focus can be navigated in different regions, for example, as shown in Figs. 34-35, that the focus is moved from the icon 3450 in Fig. 34 to the icon 3500 in Fig. 35 in the second region of “Featured”,  while the focus is in the second region, a left or right directional input would move the focus in the second region laterally; an up directional input would move the focus to the first and top region of “On Now” and a down directional input would move the focus to the third region of “My TV Shows” and the home user interface is maintained; above examples showing that the directional input could be right, left, up and down directions depending where is the focus icon
see Celik, [0008] Directional focus navigation is described. A browser or other rendering engine that supports directional focus navigation determines focusable elements that are candidates to receive focus based on a directional input and a display layout of the focusable elements. After candidate focusable elements are identified, the rendering engine determines the most appropriate candidate, and moves the focus to that element; 
For example, see Figs. 1a-1b and [0028]-[0042]; in Fig. 1a, steps 104 to 108 showing if a focusable element can be identified to get focus; step 112 to check if a focusable element exists, …; in steps 130-134, if in step 126 that a parent element exists, and a focusable element in the parent element can be identified, then set the focus for the identified element in the parent element with any directional input; see [0110]-[0171] and Figs. 3-4, as a detailed process of identifying a focusable element with a viewable content hierarchical tree structure; for a vertical focus navigation of an up/ down directional input (Fig. 3 and [0110]-[0149]) and an up/down directional input (Fig. 4 and [0156]-[0171] and [0201]-[0211]) as different examples; therefore if an icon is in the second region, such as in Fig. 3, with a down directional input, item 310 will get the focus from the current focused item 312 in the second region
See Young, Fig. 2A, that from icon 252 as the current focus in the second region, with a left/right directional input, the focus is moved within the second region; for an up directional input, the focus will be moved to an icon in the first region).  

As to claim 3, Christi-Celik-Young teaches further comprising: while the second application icon is in the first region of the home user interface and has the current focus, receiving, via the one or more input devices, an indication of a second directional input in the respective direction; and in response to receiving the indication of the second directional input in the respective direction: ceasing display of the home user interface; and displaying, via the display device, content accessible via a second application with the second application icon (this claim is rejected with the same rational as claim 1 similar to the first application icon which is in the first region; the second directional input is an up directional input for an application icon in the first region to be displayed in the full screen).  
As to claim  4, Christi-Celik-Young teaches further comprising: while displaying the home user interface for the electronic device in which the respective application icon has the current focus, receiving, via the one or more input devices, an indication of a second directional input in a second respective direction, different than the respective direction; and in response to receiving the indication of the second directional input in the second respective direction, revealing, in the second region of the home user interface, additional application icons for additional applications on the electronic device (see Christi, Fig. 22 that partial icons in the second region of “My Shows” either sides, so, with a left/right directional input from the partial icon, additional icons will be revealed; e.g., in column 22, lines 11-26, the content is clearly organized in a left to right/right to left scrolling manner. Additional content "extends" (in effect) off the edges of the screen. In this manner, it is intuitive to the viewer as to how the additional content may be viewed (e.g., by moving right or left). In various embodiments, the focus may itself move and as the focus attempts to move beyond the edge of the display, new content is brought into view. For example, element 2210 is show to currently have focus as depicted by the bold border. This focus may be movable to element 2209. An effort to move to element 2208 (which is partially off of the display) may cause element 2208 to move to the right--potentially bring other content into view; in this case, the first direction input is up/down directional direction input).
As to claim 5, Christi-Celik-Young suggests and teaches wherein the application icons in the first region of the home user interface are displayed overlaid on a background, the background comprising a video preview, the method further comprising: while displaying the home user interface for the electronic device in which the respective application icon has the current focus, displaying, as the background, a video preview of content accessible via a respective application with the respective application icon (Young teaches displaying a preview for each video (see Young, Fig. 2A, displaying a preview in video m) and Christi teaches displaying video content for each focused icon in the background (see Christi, Fig. 20); therefore, combining Christi with Young, the limitation of displaying a preview in the background is suggested and taught).

As to claim 6, Christi-Celik-Young teaches further comprising: while displaying the first region of the home user interface for the electronic device, displaying, overlaid on the background, a visual indication that a directional input in the respective direction will cause the home user interface to cease to be displayed and content accessible via a respective application with the respective application icon to be displayed (see Young, Fig. 3 and Fig. 6, Press down indicator to watch or browse as a visual indicator; combining Christi’s Fig. 22’s displaying the first region with overlaid icons, the limitation is taught).  

As to claim 8, Christi-Celik-Young teaches wherein the application icons in the first region of the home user interface are displayed overlaid on a background, the background comprising a still image, the method further comprising: while displaying the home user interface for the electronic device in which the respective application icon has the current focus, displaying, as the background, a still image of content accessible via a respective application associated with the respective application icon (see Christi, Fig. 18 and column 18, line 53, “this image 1802 may be a still image”; see Fig. 41 and column 29, lines 15-16, “the pictures 4130, 4132, 4134 may be still images; see Claim 3, in Christi, “wherein the user interface comprises an overlay displayed over a moving or still image”; combining Christi’s Fig. 22’s displaying the first region with overlaid icons, the limitation is taught).

As to claim 10, Christi-Celik-Young teaches further comprising: while displaying the content accessible via the first application associated with the first application icon, receiving, via the one or more input devices, an indication of a second directional input in a second respective direction, different than the respective direction; and in response to receiving the indication of the second directional input in the second respective direction: ceasing display of the content accessible via the first application associated with the first application icon; and displaying, via the display device, additional content accessible via the first application associated with the first application icon without displaying the home user interface (
see Christi, as a first example, see Figs. 22-23 and column 22, lines 11-36, e.g., using a right directional input, moves the focus from icon 2210 in Fig. 22 to icon 2320 in Fig. 23 while both icons are on the first and top region; in this case, the first directional input is left/right;
see Young, [0056] and Fig. 6 illustrates the playback control level in accordance with one embodiment. The playback control level is accessed through an up input from the directional controller while at the playback level [see Fig. 2, item 213], or by a down input from the directional controller while at the search level [see Fig. 2, item 211]. In Fig. 6, the down visual indicator is used to go to Playback level 213 in Fig. 2 without displaying home user interface).

Combining Christi’s left-right focus navigation using a first directional input with Young’s up directional input as a different and second directional input to move to the playback level as additional content without display the home user interface.  

As to claim 11, Christi-Celik-Young teaches further comprising: while displaying the content accessible via the first application associated with the first application icon, detecting, via a remote control device with a touch-sensitive surface, an input on the touch-sensitive surface; and in response to detecting the input on the touch-sensitive surface: in accordance with a determination that the input satisfies one or more first criteria, displaying, overlaid on the content accessible via the first application associated with the first application icon, information about the content accessible via the first application associated with the first application icon and one or more selectable options to perform one or more actions with respect to the content accessible via the first application associated with the first application icon; and in accordance with a determination that the input does not satisfy the one or more first criteria, forgoing displaying the information about the content accessible via the first application associated with the first application icon and the one or more selectable options to perform the one or more actions with respect to the content accessible via the first application associated with the first application icon (
See Christi, Fig. 36 and column 27, line 35 to column 28, line 3, selection of the element 3500 [e.g., the input satisfies one or more first criteria] causes the display of a landing page for the Mad Men television show as shown in FIG. 36. This landing page, as well as others described herein, generally provides a centralized location from which further information and media related to the show may be obtained. Such landing pages may provide access to content derived from a subscription provider, the Internet, proprietary sources, social media, or otherwise. In the example shown, the landing page generally includes an upper portion with artwork 3600, video, or other content. Additionally, a title 3602 for the landing page show is provided, and perhaps an indication of the corresponding network.  …. Other categories to be discussed further below include Seasons 3612, Extras 3614, Cast 3616, and Related 3618; if the above selection input is not received as the satisfied criteria, no selection options will be displayed;
see Young, [0027] remote control; see [0056] and Fig. 6 illustrates the playback control level in accordance with one embodiment. The playback control level is accessed through an up input from the directional controller [e.g., the input satisfies one or more first criteria] while at the playback level [see Fig. 2, item 213], or by a down input from the directional controller [e.g., the input satisfies one or more first criteria] while at the search level [see Fig. 2, item 211]; if the above up or down directional input is not satisfied from either levels, no selection options will be displayed).

As to claim 12, Christi-Celik-Young teaches wherein the one or more selectable options to perform the one or more actions with respect to the content accessible via the first application associated with the first application icon are arranged along the respective direction (see Christi, see Fig. 49 for game play options; see Young, Fig. 6 showing options).

As to claim 13, Christi-Celik-Young teaches wherein the one or more selectable options to perform the one or more actions with respect to the content accessible via the first application associated with the first application icon includes a respective selectable option that is selectable to display the first application accessible via the first application associated with the first application icon, and display, in the first application, respective content accessible via the first application associated with the content corresponding to the first application icon (see Christi, see Fig. 49 for game play option; see Young, Fig. 6 showing options; e.g., play icon).

As to claim 15, Christi-Celik-Young teaches further comprising: 
while displaying the content accessible via the first application associated with the first application icon, receiving, via the one or more input devices, an indication of a second directional input in a second respective direction, different than the respective direction; and in response to receiving the indication of the second directional input in the second respective direction: in accordance with a determination that information about the content accessible via the first application associated with the first application icon and one or more selectable options to perform one or more actions with respect to the content accessible via the first application associated with the first application icon were displayed overlaid on the content accessible via the first application associated with the first application icon when the indication of the second directional input was received: ceasing display of the content accessible via the first application associated with the first application icon; and displaying, via the display device, additional content accessible via the first application associated with the first application icon without displaying the home user interface, wherein the additional content is displayed with information about the additional content and one or more selectable options to perform one or more actions with respect to the additional content overlaid on the additional content (
See Christi, Fig. 36 and column 27, line 35 to column 28, line 3, selection of the element 3500 [after moving focus in the horizontal direction as the first directional input] causes the display of a landing page for the Mad Men television show as shown in FIG. 36. This landing page, as well as others described herein, generally provides a centralized location from which further information and media related to the show may be obtained. Such landing pages may provide access to content derived from a subscription provider, the Internet, proprietary sources, social media, or otherwise. In the example shown, the landing page generally includes an upper portion with artwork 3600, video, or other content. …; one of the available option is “Play” icon which can be selected by using a down directional input as a second directional input which is different from the first horizontal directional input;
see Young, Fig. 6 illustrates the playback control level; one of the displayed icon is “Play" icon. The playback control level is accessed through an up input from the directional controller while at the playback level [see Fig. 2, item 213], or by a down input from the directional controller while at the search level [see Fig. 2, item 211]; therefore, depending on a previous context, different directional inputs can be used to perform different content; for example, a second and up direction input is used from the playback level to reach the playback control level while the first down directional input was used to reach the playback level without the home user interface); and 

in accordance with a determination that the information about the content accessible via the first application associated with the first application icon and the one or more selectable options to perform one or more actions with respect to the content accessible via the first application associated with the first application icon were not displayed overlaid on the content corresponding to the first application icon when the indication of the second directional input was received: ceasing display of the content accessible via the first application associated with the first application icon; and displaying, via the display device, the additional content accessible via the first application associated with the first application icon without displaying the home user interface, wherein the additional content is displayed without the information about the additional content and the one or more selectable options to perform one or more actions with respect to the additional content overlaid on the additional content (
see Young, Fig. 6 illustrates the playback control level; one of the displayed icon is “Play" icon. The playback control level is accessed through an up input from the directional controller while at the playback level [see Fig. 2, item 213], or by a down input from the directional controller while at the search level [see Fig. 2, item 211]; therefore, depending on a previous context, different directional inputs can be used to perform different content; for example, a second and up direction input is used from the playback level to reach the playback control level while the first down directional input was used to reach the playback level without the home user interface).

As to claim 16, Christi-Celik-Young teaches wherein: the first application icon is an application icon for a unified media browsing application (see Christi, Fig. 22), the content accessible via the unified media browsing application is displayed with a first selectable option and a second selectable option overlaid on the content accessible via the unified media browsing application (see Christie, Fig. 36, showing different options), 
the first selectable option is selectable to: in accordance with a determination that a user of the electronic device has entitlement to view respective content in the unified media browsing application that corresponds to the content accessible via the unified media browsing application, display, in the unified media browsing application, the respective content (
see Christi, Fig. 14, step, 1426, “Identify User” and step 1428, “Device/User Authenticated”; if “Yes” in step 1428, provide content in step 1450); and 
in accordance with a determination that the user of the electronic device does not have entitlement to view the respective content in the unified media browsing application, display, via the display device, a user interface for obtaining entitlement to view the respective content in the unified media browsing application” (
see Christi, Fig. 14 and column 15, line 16 to column 16, line 38, step, 1426, “Identify User” and step 1428, “Device/User Authenticated”; if “No” in step 1428, go to step 1460, “Utilize Default Guest ID settings; e.g., default settings may be configurable and may include disabling access completely, conveying a communication (email, text message, etc.) that indicates the failed attempt, or otherwise;
see Christi, Fig. 41 and column 28 line 64 to column 29, line 44, showing the option to purchase season 2 shows; e.g., Also shown in FIG. 41 for the previous season 4120 is an indication as to cost for viewing rights to the content. Here, for example, each of the two episodes 23-24 of Season 2 are shown to have a cost of $2.99. Selecting one of these episodes may the present a display which enables to viewer to authorize purchase of the content. For example, payment may simply be authorized with or through a primary subscription (e.g., an iTunes account), or the viewer may be connected to a secondary provider to effect payment for the content which then gives the necessary viewing rights); and
the second selectable option is selectable to display, in the unified media browsing application, a user interface dedicated to the respective content (see Christi, “Play” icon to play the episode).

As to claim 17, Christi-Celik-Young teaches wherein: the first application icon is an application icon for a respective application that provides content based on a subscription to a subscription service, the content accessible via the respective application is displayed with a first selectable option overlaid on the content accessible via the respective application, and the first selectable option is selectable to: in accordance with a determination that a user of the electronic device has a subscription to the subscription service, display, in the respective application, respective content from the respective application that corresponds to the content accessible via the respective application (
See Christi, Figs. 2-5 and column 6, line 36 to column 8, line 13, showing various ways to present contends with subscription or without subscriptions; For example, FIG. 2 illustrates the television 100 and display 102 of FIG. 1 with like items having identical reference numerals. FIG. 2 illustrates that the content identified within bar 106 corresponds to different subscription based services 200. For example, season 1 (Sea. 1) is available from the Amazon.RTM. service 202, season 2 (Sea. 2) is available from the Apple iTunes.RTM. service 204, episodes 1 and 2 of season 3 are available from the Netflix.RTM. service 206, episode 3 of season 3 is available from the Hulu Plus.RTM. service 208, and episode 4 of season 4 is available from a cable television service 210. In the example shown, a viewer of the display 102 has a subscription to a service provided by the source of the display 102. For example, the viewer may have a subscription to an Apple TV.RTM. service (the primary subscription). In various embodiments, the Apple TV service has recorded or otherwise obtained and aggregated content corresponding to all of the sources/providers shown in block 200. Such content may have been obtained directly from the providers themselves, or otherwise. In such an embodiment, whether the viewer selects to view episode 3 or episode 4 of season 3 (each of which corresponds to a different provider and subscription), or any of the other content shown in block 106, the content will be provided by the Apple TV service; in Fig. 5, contents without subscriptions are displayed in dash outlines; e.g., FIG. 5 illustrates the approach wherein content is shown to the viewer as being available irrespective of whether or not the viewer has a (secondary) subscription for the content. In the example of FIG. 5, lines 502, 504, and 506 show the viewer does not have a subscription to the Amazon, iTunes, or Netflix services).
Chris teaches “in accordance with a determination that the user of the electronic device does not have a subscription to the subscription service, display, via the display device, a user interface from which the subscription to the subscription service can be obtained” 
(see Figs. 27-28 and column 24, line 46 to column 25, line 10, that an HBO subscription user interface 2830 is selected and displayed; e.g., FIG. 28 illustrates a landing page for the Game of Thrones selection of FIG. 27. In this case, the landing page 2800 provides video content (video, still, or animation), a title of the series 2810, and a description of the series 2820. In this example, the viewer does not have a subscription to the access the content (e.g., a secondary subscription to HBO). Therefore, a banner is displayed 2830 that informs the viewer that the series is not currently available according to their current subscriptions and advises that they may sign up (subscribe) for $9.99 per month. …. the viewer may be taken to an HBO subscription service site to complete the subscription process). 

9.	Claim 7 is rejected under 35 U.S.C. 103(a) as being patentable over Christi-Celik-Young as applied to the claim 5 above, further in view of Plummer (US PGPUB 2008/0216020; pub date: 9/4/2008).

As to claim 7, Christi-Celik-Young teaches does not expressively teach further comprising: while displaying the home user interface for the electronic device in which the respective application icon has the current focus, the video preview of the content accessible via the respective application associated with the respective application icon is displayed without corresponding audio of the video preview; and while displaying the video preview of the content accessible via the respective application associated with the respective application icon without displaying the home user interface in response to a directional input in the respective direction received while the respective application icon had the current focus, the video preview of the content accessible via the respective application associated with the respective application icon is displayed with the corresponding audio of the video preview.
In the same field of endeavor of displaying a preview content, Plummer teaches configuring a preview mode to be with or without audio in the playback mode (see [0043] the playback mode to be used for an item (e.g. for a video item with audio the playback mode can be chosen from: normal; still frame; video without audio).
Since playing a preview content with or without an audio can be configured, combining Christi-Celik-Young with Plummer, the limitation of “while displaying the home user interface for the electronic device in which the respective application icon has the current focus, the video preview of the content accessible via the respective application associated with the respective application icon is displayed without corresponding audio of the video preview; and while displaying the video preview of the content accessible via the respective application associated with the respective application icon without displaying the home user interface in response to a directional input in the respective direction received while the respective application icon had the current focus, the video preview of the content accessible via the respective application associated with the respective application icon is displayed with the corresponding audio of the video preview” is suggested and taught.  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi-Celik-Young and Plummer before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi-Celik-Young to include the feature of configuring a preview video with or without an audio taught by Plummer to allow the audio to be played with the preview video or not to teach the claimed feature.  One would have been motivated to make such a combination because providing the feature of configuring a preview video with or without an audio would have been obtained by Plummer (see [0043]).

10.	Claim 9 is rejected under 35 U.S.C. 103(a) as being patentable over Christi-Celik-Young as applied to the claim1 above, further in view of Ahmad-Taylor (US PGPUB 2005/0235316; pub date: 10/20/2005) (hereinafter AhmadTaylor).

As to claim 9, Christi-Celik-Young suggests (see Young, [0056] and Fig. 6 illustrates the playback control level in accordance with one embodiment. The playback control level is accessed through an up input from the directional controller while at the playback level [see Fig. 2, item 213], or by a down input from the directional controller while at the search level [see Fig. 2, item 211]. In Fig. 6, the down visual indicator is used to go to Playback level 213 in Fig. 2 without displaying home user interface and the up directional indicator is used to go to search) and does not expressively teach, 
however, in the same field of endeavor of displaying shows, AhmadTaylor teaches using different directional arrows as visual indicators to display more related content for the currently focused content; thus combining with Christi-Celik-Young, the following limitation of “wherein displaying the content accessible via the respective application the first application icon includes displaying, overlaid on the content accessible via the respective application the first application icon, one or more visual indications that directional input in a second respective direction, different than the respective direction, will cause display of additional content accessible via the respective application the first application icon without displaying the home user interface” is suggested and taught (see Fig. 4 and [0047]-[0049], in [0047] As shown, up arrow 160, down arrow 162, right arrow 166, left arrow 168, and GO button 172 are provided for navigation within guide 150; in [0049] To change the selected episode and/or series, arrows 160, 162, 166, and 168 are actuated. For example, to change the episode, up arrow 160 and down arrow 162 can be actuated to change episode content up and down and into window 190. Likewise, right arrow 166 and left arrow 168 can be actuated to move the series content into window 190).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi-Celik-Young and AhmadTaylor before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi-Celik-Young to include the feature of using different directional visual indicators to display more related content taught by AhmadTaylor to provide an intuitive user input to guide the related content navigation.  One would have been motivated to make such a combination because providing the feature of using different directional visual indicators to provide an intuitive user input to guide the related content navigation would have been obtained by AhmadTaylor (see Fig. 4 and [0047]-[0049]).

11.	Claim 14 is rejected under 35 U.S.C. 103(a) as being patentable over Christi-Celik-Young as applied to the claim 13 above, further in view of Webster et al. (US PGPUB 2016/0066040; pub date: 3/3/2016) (hereinafter Webster).

As to claim 14, Christi-Celik-Young teaches tracking user viewing activity (see Christie, column 45, line 12, monitoring subscriber viewing activity).
Christi-Celik-Young does not expressively teach, however, in the same field of endeavor of tracking user viewing history, Webster teaches wherein: in accordance with a determination that viewing activity of a user with respect to the respective content is first viewing activity, the respective selectable option is selectable to display, in the first application, first respective content corresponding to the respective content, and in accordance with a determination that the viewing activity of the user with respect to the respective content is second viewing activity, the respective selectable option is selectable to display, in the first application, second respective content corresponding to the respective content (see Webster, based on a user profile with tracked viewing activity, present a next episode to select, e.g. in [0012] To provide a watch next suggestion, the watch next device may maintain a profile cache and a content index. The watch next device may obtain user profile information, …. User profile information may include various information associated with a media client and/or a user of the media client including, e.g., subscription information and/or one or more lists of tracked series, watched episodes, and/or most recent watched episodes. Likewise, the watch next device may obtain content metadata, identified in the content index, …. Content metadata may include various information associated with content including, e.g., an episode identifier, a series identifier, availability information, etc. The watch next device may receive, from the media client, a request identifying a trigger event. The watch next device may send, to the media client, a watch next suggestion based on the trigger event, the content index, and/or the profile cache associated with the media client and/or a user of the media client. In this way, the watch next device may track an event, watch history, and/or tracking list associated with the user to provide, to the media client, a watch next suggestion identifying one or more next available episodes of the user's tracked content; see Fig. 5 and [0036]-[0041], showing tracked user viewing activity for different shows in the user profile; see Fig. 6 and [0042]-[0053], showing the process of presenting next episode based on tracked user viewing activity; e.g., in [0052], Based on the watch next suggestion sent from watch next device 220, media client 210 may present a user with one or more options for content to watch next; therefore, based on a first viewing activity or a second viewing activity, the next available episode for a user to select would be different). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi-Celik-Young and Webster before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi-Celik-Young to include the feature of tracking user viewing activity to determine and display next episode selection option taught by Webster to provide an enhanced user interface guiding a user to the next episode.  One would have been motivated to make such a combination because providing include the feature of tracking user viewing activity to determine and display next episode selection option guiding a user to the next episode would have been obtained by Webster (see [0012]; see Fig. 5 and [0036]-[0041]; see Fig. 6 and [0042]-[0053]).

12.	Claims 18-19, 21, 23 and 26-27 are rejected under 35 U.S.C. 103(a) as being patentable over Christi-Celik-Young as applied to the claim 1 above, further in view of Bernstein et al. (US PGPUB 2017/0010847; pub date: 1/12/2017) (hereinafter Bernstein).

As to claim 18, Christi-Celik-Young suggests (see Christi, Fig. 44, showing 64 photos and 14 video clips for Claire), and does not expressively teach, however in the same field of endeavor, Bernstein teaches wherein: the first application icon is an application icon for a photo and video browsing application, the content accessible via the photo and video browsing application is displayed with a first selectable option and a second selectable option overlaid on the content accessible via the photo and video browsing application, the content accessible via the photo and video browsing application includes a subset of photos or videos of a given collection of photos or videos in the photo and video browsing application, the first selectable option is selectable to playback, in the photo and video browsing application, an arrangement of photos or videos from the given collection of photos or videos; and the second selectable option is selectable to display, in the photo and video browsing application, a user interface for manually browsing photos or videos from the given collection of photos or videos (
see [0090] imaging module 342 for capturing still and/or video images; see [0091] image management module 343 (sometimes also herein called "photo app") for editing and viewing still and/or video images;
see [0192]-[0193] and Fig. 5Y, showing a photo application; in [0192], In FIG. 5Y, window 5166 displays a plurality of photos associated with an all photos sub-section of a user's photo library. In FIG. 5Y, the all photos sub-section of a user's photo library is in focus on primary display 102 as shown by "Photos" displayed in bold and photos A-L at least partially displayed in window 5166. …. FIG. 5Y also illustrates primary display 102 displaying cursor 504 at a location corresponding to photo B within window 5166; In [0193] FIG. 5Y further illustrates dynamic function row 104 displaying a plurality of affordances corresponding to the all photos sub-section of the user's photo library (e.g., affordances 5168, 5170, and 5172) …. In FIG. 5Y, dynamic function row 104 includes: search affordance 5168, for searching the user's photo library; slideshow affordance 5170, which, when activated (e.g., via a tap contact), initiates a slideshow of the selected photos or all photos in the all photos sub-section of the user's photo library in a full-screen mode (e.g., shown in FIG. 5AA); and slider affordance 5172 for scrolling the photos displayed from the all photos sub-section of the user's photo library that are displayed in window 5166). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi-Celik-Young and Bernstein before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi-Celik-Young to include the feature of photo and video browsing application taught by Bernstein to provide an enhanced user interface to browse and view photos or videos.  One would have been motivated to make such a combination because providing the feature of photo and video browsing application with user controls would have been obtained by Bernstein (see [0090]; see [0192]-[0193] and Fig. 5Y).

As to claim 19, Christi-Celik-Young suggests (see Christi, column 9, lines 42-46, the system and its interface may be used to allow a user to browse and select non-video content such as music or audio content including podcasts that may be presented or played back using the audio output capabilities of the system), and does not expressively teach, however in the same field of endeavor, Bernstein teaches wherein: the first application icon is an application icon for a podcast application, the content accessible via the podcast application is displayed with a first selectable option and a second selectable option overlaid on the content accessible via the podcast application, the content accessible via the podcast application includes content accessible via a given podcast in the podcast application, the first selectable option is selectable to play, in the podcast application, the given podcast; and the second selectable option is selectable to display, in the podcast application, a user interface dedicated to the given podcast that includes information about the given podcast (
see Fig. 5G-5I and [0165]-[0169], showing a podcast application; a podcast can be selected to play and display related info; e. g., in [0166], a podcast D is selected to play; in [0169] FIG. 5I further illustrates dynamic function row 104 displaying persistent volume control 568 along with playback controls and indicators in response to detecting selection of podcast affordance 560-J in FIG. 5H. In FIG. 5I, persistent volume control 568 indicates that podcast J is not muted and also displays equalizer feedback for podcast J. In FIG. 5I, the playback controls include a rewind control 571, pause control 572, and fast-forward control 573 for controlling the playback of podcast J. In FIG. 5I, the playback indicators include an image 574 corresponding podcast J (e.g., cover art or an associated image), indicator 576 displaying the author and title of podcast J, and a time remaining indicator 578).
One would have been motivated to make such a combination because providing the feature of podcast application with user controls would have been obtained by Bernstein (see Fig. 5G-5I and [0165]-[0169]).

As to claim 21, Christi-Celik-Young teaches wherein the first region of the home user interface includes a third application icon, the method further comprising: while the third application icon has the current focus in the first region of the home user interface, receiving, via the one or more input devices, an indication of a second directional input in the respective direction; and in response to receiving the indication of the second directional input in the respective direction: in accordance with a determination that the third application icon is compatible with display of content accessible via a third application associated with the third application icon in response to a directional input in the respective direction: ceasing display of the home user interface; and displaying, via the display device, content accessible via a third application associated with the third application icon (The above limitation is rejected with the same rational as claim 1 similar to the first application icon which is in the first region; the second directional input is an up directional input for an application icon in the first region to be displayed in the full screen); and 
Christi-Celik-Young does not expressively teach, however in the same field of endeavor, Bernstein teaches in accordance with a determination that the third application icon is not compatible with the display of content accessible via a third application associated with the third application icon in response to a directional input in the respective direction: maintaining display of the home user interface; and moving the current focus from the third application icon to a representation of content accessible via the third application icon that is displayed in the home user interface in response to the third application icon having the current focus (
Note: according to the Instant Application, “not compatible” means that there is no preview content for the third application icon [see Instant Application, PGPUB 2020/0301567, [0423], Thus, for example, as shown in FIG. 12XX, App 1 (corresponding to representation 1266-1) does not support enhanced preview feature and instead of displaying one content item in content preview region 1208; 
therefore, for this case, Bernstein teaches an “not compatible” application, APP A in Figs. 5A-5D because it is not a media icon to provide a preview content; 
see Fig. 5A-5D and [0161]-[0162], that APP A is selected and it is not compatible to display the preview content; e.g., FIG. 5C illustrates dynamic function row 104 displaying a first set of affordances and/or indicators (e.g., control set A) corresponding to application A … in response to detecting selection of affordance 538 in FIG. 5B. In FIG. 5C, the first se3t of affordances and/or indicators (e.g., control set A) corresponding to application A (e.g., the fantasy RPG game) includes a health indicator 543 and a mana indicator 545 related to an in-game character/avatar. In FIG. 5C, the first set of affordances and/or indicators (e.g., control set A) also includes control affordances 546-A, 546-B, and 546-C for controlling the in-game character/avatar. …. FIG. 5C also illustrates dynamic function row 104 receiving and detecting an upward swipe gesture with contact 544 moving from a first location 548-A to a second location 548-B; e.g., FIG. 5D illustrates dynamic function row 104 displaying a second set of affordances and/or indicators (e.g., control set B) … in response to detecting the upward swipe gesture in FIG. 5C. In FIG. 5D, the second set of affordances and/or indicators (e.g., control set B) includes control affordances 546-D, 546-E, 546-F, 546-G, 546-H, 546-I, 546-J, and 546-K for controlling the in-game character/avatar controlled by the user; as for moving focus for another incompatible application, see Figs. 5G-5H, with a left to right gesture to move the focus from Podcast D to Podcast H; as another example for email app as another incompatible app, see [0183]-[0184] and Fig. 5Q with a swipe up gesture, the focus is moved from “All Contacts” to “Family” as shown in Fig. 5R; combining above different apps, the limitation is suggested and taught).
One would have been motivated to make such a combination because providing the feature of handling incompatible application with user controls would have been obtained by Bernstein (see Fig. 5A-5D and [0161]-[0162]; see Figs. 5G-5H; see [0183]-[0184] and Figs. 5Q-5R).

As to claim 23, Christi-Celik-Young teaches further comprising: 
while a second respective application icon in the home user interface has a current focus, receiving, via the one or more input devices, an indication of a second directional input in the respective direction; and in response to receiving the indication of the second directional input in the respective direction: in accordance with a determination that the second respective application icon is compatible with display of content accessible via a second application associated with the second respective application icon in response to a directional input in the respective direction: in accordance with a determination that the second respective application icon was in the first region of the home user interface when the indication of the second directional input was received, ceasing display of the home user interface and displaying, via the display device, content accessible via a second application associated with the second respective application icon; and
(the above limitations are rejected with the same rational as claim 1 similar to the first application icon which is in the first region; the second directional input is an up directional input for an application icon in the first region to be displayed in the full screen; see Christi; Fig. 21 for compatible app icons which can display preview content; see Young, Fig. 2A, for compatible app icons which can display preview content). 

Christi-Celik-Young does not expressively teach, however in the same field of endeavor, Bernstein teaches in accordance with a determination that the second respective application icon is not compatible with display of content accessible via a second application associated with the second respective application icon in response to a directional input in the respective direction: in accordance with a determination that the second respective application icon was in the first region of the home user interface when the indication of the second directional input was received, forgoing ceasing display of the home user interface and forgoing displaying, via the display device, the content accessible via a second application associated with the second respective application icon (
Note: according to the Instant Application, “not compatible” means that there is no preview content for the second application icon [see Instant Application, PGPUB 2020/0301567, [0423], Thus, for example, as shown in FIG. 12XX, App 1 (corresponding to representation 1266-1) does not support enhanced preview feature and instead of displaying one content item in content preview region 1208; 
therefore, for this case, Bernstein teaches an “not compatible” application, APP A in Figs. 5A-5D because it is not a media icon to provide a preview content; 
see Fig. 5A-5D and [0161]-[0162], that APP A is selected and it is not compatible to display the preview content; e.g., FIG. 5C illustrates dynamic function row 104 displaying a first set of affordances and/or indicators (e.g., control set A) corresponding to application A … in response to detecting selection of affordance 538 in FIG. 5B. In FIG. 5C, the first se3t of affordances and/or indicators (e.g., control set A) corresponding to application A (e.g., the fantasy RPG game) includes a health indicator 543 and a mana indicator 545 related to an in-game character/avatar. In FIG. 5C, the first set of affordances and/or indicators (e.g., control set A) also includes control affordances 546-A, 546-B, and 546-C for controlling the in-game character/avatar. …. FIG. 5C also illustrates dynamic function row 104 receiving and detecting an upward swipe gesture with contact 544 moving from a first location 548-A to a second location 548-B; e.g., FIG. 5D illustrates dynamic function row 104 displaying a second set of affordances and/or indicators (e.g., control set B) … in response to detecting the upward swipe gesture in FIG. 5C. In FIG. 5D, the second set of affordances and/or indicators (e.g., control set B) includes control affordances 546-D, 546-E, 546-F, 546-G, 546-H, 546-I, 546-J, and 546-K for controlling the in-game character/avatar controlled by the user; as for moving focus for another incompatible application, see Figs. 5G-5H, with a left to right gesture to move the focus from Podcast D to Podcast H; as another example for email app as another incompatible app, see [0183]-[0184] and Fig. 5Q with a swipe up gesture, the focus is moved from “All Contacts” to “Family” as shown in Fig. 5R; combining above different apps, the limitation is suggested and taught).
One would have been motivated to make such a combination because providing the feature of handling incompatible application with user controls would have been obtained by Bernstein (see Fig. 5A-5D and [0161]-[0162]; see Figs. 5G-5H; see [0183]-[0184] and Figs. 5Q-5R).

As to claim 26, Christi-Celik-Young teaches further comprising: in response to receiving the indication of the directional input in the respective direction: in accordance with a determination that the respective application icon is a first application icon in the first set of application icons: (see Christi, column 9, lines 42-48, the system and its interface may be used to allow a user to browse and select non-video content such as music or audio content including podcasts that may be presented or played back using the audio output capabilities of the system, or applications that may execute with content displayed on a television such as interactive games; see column 33, lines 8-31 and Fig. 57, showing “Apps” for displaying a set of other applications icons; For example a game app 5750 is shown in the embodiment. Such game apps may be playable by a single person, may be playable with other viewer's, may be playable with other's via an Internet connection, or otherwise. In some embodiments, particular apps may be promoted to the side bar for easy access. All such embodiments are contemplated, a directional input would allow a user to select the game application 5750).

Christi-Celik-Young does not expressively teach, however in the same field of endeavor of displaying applications, Bernstein teaches initiating a process to display, via the display device, a plurality of content accessible via the first application, including displaying the content accessible via the first application associated with the first application icon (see Bernstein, see Fig. 5B and [0159], showing when App A is selected, a user interface for App A is displayed and without causing playback of the content accessible via the first application; for other types of applications, see [0090] imaging module 342 for capturing still and/or video images; see [0091] image management module 343 (sometimes also herein called "photo app") for editing and viewing still and/or video images; see [0192]-[0193] and Fig. 5Y, showing a photo application; in [0192], In FIG. 5Y, window 5166 displays a plurality of photos associated with an all photos sub-section of a user's photo library. In FIG. 5Y, the all photos sub-section of a user's photo library is in focus on primary display 102 as shown by "Photos" displayed in bold and photos A-L at least partially displayed in window 5166. …. FIG. 5Y also illustrates primary display 102 displaying cursor 504 at a location corresponding to photo B within window 5166; In [0193] FIG. 5Y further illustrates dynamic function row 104 displaying a plurality of affordances corresponding to the all photos sub-section of the user's photo library (e.g., affordances 5168, 5170, and 5172) …. In FIG. 5Y, dynamic function row 104 includes: search affordance 5168, for searching the user's photo library; slideshow affordance 5170, which, when activated (e.g., via a tap contact), initiates a slideshow of the selected photos or all photos in the all photos sub-section of the user's photo library in a full-screen mode (e.g., shown in FIG. 5AA); and slider affordance 5172 for scrolling the photos displayed from the all photos sub-section of the user's photo library that are displayed in window 5166).

As to claim 27, Christi-Celik-Young does not expressively teach, however in the same field of endeavor of displaying applications, Bernstein teaches wherein the first application icon is selectable to display, via the display device, a user interface associated with the first application associated with the first application icon, without causing playback of the content accessible via the first application associated with the first application icon (see Fig. 5B and [0159], showing when App A  is selected, a user interface for App A is displayed and without causing playback of the content accessible via the first application).  

13.	Claim 20 is rejected under 35 U.S.C. 103(a) as being patentable over Christi-Celik-Young as applied to the claim 1 above, further in view of Bernstein et al. (US PGPUB 2017/0010847; pub date: 1/12/2017) (hereinafter Bernstein) and Gonze et al. (US PGPUB 2008/0235588; pub date: 9/25/2008) (hereinafter Gonze).

As to claim 20, Christi-Celik-Young suggests (see Christi, column 9, lines 42-46, the system and its interface may be used to allow a user to browse and select non-video content such as music or audio content including podcasts that may be presented or played back using the audio output capabilities of the system), and does not expressively teach, 
however in the same field of endeavor, Bernstein teaches wherein: the first application icon is an application icon for a music application, the content accessible via the music application is displayed with a first selectable option and a second selectable option overlaid on the content corresponding to the music application, the content accessible via the music application includes content from a given playlist in the music application, the first selectable option is selectable to play, in the music application, the given playlist (
see [0098] media player module 345 includes executable instructions that allow the user to download and play back recorded music and other sound files stored in one or more file formats, such as MP3 or AAC files; 
see Figs. 5F and [0163]-[0164], showing a music application; in [0163] In FIG. 5F, window 554 displays a plurality of albums associated with a music sub-section of a user's media library. In FIG. 5F, the music sub-section of the user's media library is in focus on primary display 102 as shown by "Music" displayed in bold and albums A-L at least partially displayed in window 554. ... FIG. 5F also illustrates primary display 102 displaying cursor 504 at a location corresponding to the podcasts sub-section of the user's media library; playlist on the side bar is displayed which can be selected to play; in [0164] FIG. 5F further illustrates dynamic function row 104 displaying a plurality of album affordances 558 (e.g., album affordances 558-A to 558-G) ... In FIG. 5F, the plurality of album affordances 558 correspond to a subset of the albums currently displayed in window 554. In some embodiments, the plurality of album affordances 558 mirror the albums currently displayed in window 554. For example, in response to selection of album affordance 558-D (e.g., via a tap contact), portable computing device 100 or computing device 200 causes playback of album D by audio circuitry 310 (FIG. 3A) and also causes primary display 102 to display album D in the now playing region of window 554). 
One would have been motivated to make such a combination because providing the feature of playback a music album would have been obtained by Bernstein (see [0098]; see Figs. 5F and [0163]-[0164]).

Bernstein does not expressively teach “the second selectable option is selectable to display, in the music application, additional content from the given playlist”.
In the same field of endeavor of displaying playlist, Gonze teaches the second selectable option is selectable to display, in the music application, additional content from the given playlist (see Fig. 3 and [0054], showing “Open List” to display additional content for the playlist; e.g., Button 350 allows the user to view the playlist being controlled by buttons 310, 320, and 330).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi-Celik-Young-Bernstein and Gonze before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi-Celik-Young-Bernstein to include the feature of a second selectable option taught by Gonze to provide an enhanced user interface.  One would have been motivated to make such a combination because providing the feature of a second selectable option would have been obtained by Gonze (see Fig. 3 and [0054]).

14.	Claim 22 is rejected under 35 U.S.C. 103(a) as being patentable over Christi-Celik-Young as applied to the claim 1 above, further in view of Chaudhri et al. (US PGPUB 2014/0282208; pub date: 9/18/2014) (hereinafter Chaudhri).

As to claim 22, Christi-Celik-Young teaches wherein the first region of the home user interface includes a predetermined number of most-recently accessed application icons (see Christi, Fig. 67 and column 36, line 62 to column 37, line 12, showing a recent viewing history with 4 icons on the first region).
Christi-Celik-Young does not expressively teach one or more application icons that are displayed in the first region of the home user interface independent of activity accessing the one or more application icons.
In the same field of endeavor of displaying recently accessed apps, Chaudhri teaches one or more application icons that are displayed in the first region of the home user interface independent of activity accessing the one or more application icons (see Fig. 5KK, showing recently accessed app icons and other icons [not activity related, such as on the left portion of the display] in the first region).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Christi-Celik-Young and Chaudhri before him before the effective filing date of the claimed invention, to modify the focus navigation system taught by Christi-Celik-Young to include the feature to display other non-activity related app icons taught by Chaudhri to provide user interface with activity related and non-related app icons together.  One would have been motivated to make such a combination because providing the feature to display other non-activity related app icons would have been obtained by Chaudhri (see Fig. 5KK).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179